Exhibit 3 CONSULTING AGREEMENT This CONSULTING AGREEMENT (“Consulting Agreement”) is entered into, as of June 10, 2008 (the "Effective Date"), by and between Republic First Bancorp, Inc. (the “Company”) and Vernon W. Hill, II (“Consultant”). WITNESSETH WHEREAS, the Company and Consultant wish to enter into a consulting relationship on the terms and conditions exclusively set forth in this Consulting Agreement. NOW THEREFORE, in consideration of the mutual covenants and promises set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and Consultant hereby agree as follows: 1. Term; Termination. (a)The initial term of this Consulting Agreement shall commence on the Effective Date and shall continue until the fourth anniversary of the Effective Date,unless terminated sooner pursuant to Section 1(b) below (the "Initial Term").This Consulting Agreement shall continue in effect for successive one-year periods thereafter, unless terminated sooner pursuant to Section 1(b) below or unless notice is given in writing by either party to the other party –at least 60 days prior to the fourth anniversary of the Effective Date or prior to any anniversary of the Effective Date thereafter – of the Company's or Consultant's desire to modify, amend or terminate this Consulting Agreement (collectively, including the Initial Term, the "Term"). (b) Consultant may terminate this Consulting Agreement and the Term at any time upon 10 days advance written notice to the Company.The Company may terminatethis Consulting Agreement and the Term upon written notice to Consultant only if (i)Consultant engages in willfulmisconduct or is grossly negligent in the performance of the "Consulting Services" (as defined below); (ii)Consultant materially fails or refuses to perform the Consulting Services after reasonable advance request bythe Company; (iii) Consultant is convicted of, or enters a plea of guilty or nolo contendere to, a felony; (iv) Consultant engages in any willful or intentional act that is materially injurious to the reputation, business or business relationships of the Company or its subsidiaries; (v) Consultant is unable, with reasonable accommodation, to perform the Consulting Services because of physical or mental impairment; or (vi) Consultant breaches in any material respect any of his obligations under Section 4 below. The Term shall also end without any action by the Company upon the death of the Consultant. (c)Upon any termination of Consultant's engagement as a consultant hereunder, the Company shall pay Consultant all fees and reimburse Consultant for all reasonable expenses incurred hereunder prior to the date of termination. 1 2.Consulting Services.From time to time during the Term, Consultant shall provide advisory and consulting services with respect to strategic matters and opportunities regarding the Company and its business and operations, for a minimum of 24 hours per month (the "Consulting
